Order filed July 13, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00326-CV
                                   ____________

             IN THE ESTATE OF DAVE WALKER, DECEASED


                   On Appeal from the County Court at Law
                           Waller County, Texas
                       Trial Court Cause No. P20-084

                                    ORDER

      The notice of appeal in this case was filed June 3, 2021. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before July 23, 2021. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Hassan.